Illinois Official Reports

                                   Appellate Court



             Diocese of Quincy v. Episcopal Church, 2014 IL App (4th) 130901



Appellate Court        THE DIOCESE OF QUINCY and THE TRUSTEES OF FUNDS
Caption                AND PROPERTY OF THE DIOCESE OF QUINCY, Plaintiffs-
                       Appellees, v. THE EPISCOPAL CHURCH, Defendant-Appellant,
                       and NATIONAL CITY BANK, n/k/a PNC BANK, a National
                       Association, Defendant, and THE EPISCOPAL CHURCH,
                       Counterplaintiff-Appellant, v. EDWARD A. DEN BLAAUWEN,
                       CHRIS POTTHOFF, LEAH DAY, LEE ROY GROFF, FRANK
                       DUNAWAY, MARK L. GAMAGE, BRYCE DEXTER, MICHAEL
                       S. BROOKS, LINDA TERLESKY, WARREN WILKINS, RONALD
                       R. DAMEWOOD, JR., NELL GERMAN, OSCAR P. SEARA,
                       ANDREW AINLEY, KATHI KING, RAMSEY EASTERLING, and
                       ALBERTO MORALES, Counterdefendants-Appellees, and THE
                       DIOCESE OF QUINCY OF THE EPISCOPAL CHURCH,
                       Counterplaintiff in Intervention-Appellant, v. EDWARD A. DEN
                       BLAAUWEN, CHRIS POTTHOFF, LEAH DAY, LEE ROY
                       GROFF, FRANK DUNAWAY, MARK L. GAMAGE, BRYCE
                       DEXTER, MICHAEL S. BROOKS, LINDA TERLESKY, WARREN
                       WILKINS, RONALD R. DAMEWOOD, JR., NELL GERMAN,
                       OSCAR P. SEARA, ANDREW AINLEY, KATHI KING, RAMSEY
                       EASTERLING, and ALBERTO MORALES, Counterdefendants-
                       Appellees.




District & No.         Fourth District
                       Docket No. 4-13-0901




Filed                  July 24, 2014
     Held                       In an action arising from a dispute over the ownership of a parcel of
     (Note: This syllabus real estate and a substantial bank account following the decision of
     constitutes no part of the plaintiff diocese of a religious organization to realign itself with
     opinion of the court but another religious organization as the result of a theological
     has been prepared by the disagreement, the trial court properly found that the real estate and the
     Reporter of Decisions bank account belonged to the diocese, since the evidence did not
     for the convenience of reveal any express or implied trust, or any other interest vested in the
     the reader.)               organization, and the trial court’s decision was not against the
                                manifest weight of the evidence.




     Decision Under            Appeal from the Circuit Court of Adams County, No. 09-MR-31; the
     Review                    Hon. Thomas J. Ortbal, Judge, presiding.



     Judgment                  Affirmed; motion denied.


     Counsel on                Thomas B. Ewing, of Ewing & Scott, of Lewistown, and David Booth
     Appeal                    Beers and Mary E. Kostel (argued), both of Goodwin Procter LLP, of
                               Washington, D.C., for appellant.

                               Talmadge G. Brenner, of Quincy, for appellee Alberto Morales.

                               Kent R. Schnack, of Law Office of Kent R. Schnack, P.C., of Quincy,
                               Allan S. Haley, of Haley & Bilheimer, of Nevada City, California, and
                               Charles Alan Runyan, of Speight & Runyan, of Beaufort, South
                               Carolina, for other appellees.




     Panel                     JUSTICE POPE delivered the judgment of the court, with opinion.
                               Justices Harris and Holder White concurred in the judgment and
                               opinion.




                                                OPINION

¶1        In November 2008, plaintiff, the Diocese of Quincy (Diocese), voted to end its association
       with defendant-counterplaintiff, the Episcopal Church (Church), due to certain theological


                                                   -2-
     disagreements. Thereafter, it realigned itself with another religious organization. Upon
     learning of the Diocese’s decision to disassociate, the Church contacted National City Bank,
     n/k/a PNC Bank (National City), and informed it a disagreement had arisen over the ownership
     of funds (amounting to several million dollars) deposited with National City by the Diocese
     (testimony indicated as of December 31, 2012, National City was holding approximately
     $3,579,778 for the Diocese). According to the Church, it had an “enforceable interest” to
     ensure the funds were used for the mission of the Church and for counterplaintiff in
     intervention, the Diocese of Quincy of the Episcopal Church (Episcopal Diocese), which was
     created by the Church from the remaining loyal Episcopalians. In response, National City froze
     the funds pending the resolution of this matter.
¶2        In March 2009, the Diocese filed a complaint for declaratory judgment, seeking a
     determination it owned the funds. Thereafter, the Church and the Episcopal Diocese
     (collectively, the Church) filed a counterclaim for declaratory relief. After an exhaustive bench
     trial, the trial court, applying neutral principles of law, found in favor of the Diocese and
     against the Church.
¶3        The Church appeals, arguing the trial court erred (1) in failing to defer to the Church’s
     determination the Diocese had no power to withdraw from the Church, (2) in concluding it had
     no authority to enforce the Church’s determination as to the identity of the true diocesan
     leaders, and (3) by failing to enforce commitments between the Church and the Diocese
     regarding diocesan property. We affirm.

¶4                                        I. BACKGROUND
¶5       Because the parties are familiar with the voluminous amount of evidence presented in this
     case (the record on appeal exceeds 15,000 pages), we recount only the evidence necessary to
     resolve the issues raised on appeal.
¶6       The Church is an unincorporated association created in 1789 and headquartered in New
     York. The Church’s constitutions and canons are its governing documents. In 1877, the
     Diocese was formed. In 1893, the Diocese formed an Illinois not-for-profit corporation called
     “The Trustees of Funds and Property of the Diocese of Quincy” (Trustees). The Trustees hold,
     manage, and distribute the Diocese’s funds. The original corporate bylaws stated the
     organizational purpose was “to receive, manage, and disburse all funds and property acquired
     by it for use of the Diocese of Quincy of the Protestant Episcopal Church in the United States
     according to the expressed intention of the donors or as directed by the Synod [(the diocesan
     council)], in accordance with the Constitution and Canons of the Diocese.”
¶7       In 1999, the “Discretionary Agency Agreement,” which is the current contract between the
     Trustees and National City, was executed. That agreement provided National City would
     retain physical custody of the Trustees’ investment securities. Pursuant to the agreement, the
     Trustees would approve investment policy and National City would carry it out. National City
     would also manage the funds, collect interest, provide bookkeeping, and distribute funds upon
     the Trustees’ request. It is undisputed the Church is not a party to that agreement.
¶8       In 2005, the Diocese incorporated as an Illinois not-for-profit corporation called “the
     Diocese of Quincy.” Its stated purpose was “to carry out church and religious functions and
     operations as a duly constituted diocese, a constituent member of the Anglican Communion
     and the one Holy, Catholic and Apostolic Church.” The articles of incorporation list the


                                                 -3-
       corporation’s directors, who were also members of the Diocese. It is undisputed no member of
       the Church has served as a director of either the Diocese of Quincy or Trustees corporations.
¶9          Over the years a doctrinal controversy developed, which resulted in a schism between the
       Diocese and the Church. In November 2008, the Diocese amended article II of its constitution,
       annulling its accession to the Church’s constitution and canons. The Diocese voted to
       withdraw from the Church and enter into membership with the Anglican Church of the
       Southern Cone.
¶ 10        On March 6, 2009, the Diocese filed its annual corporate report with the State of Illinois.
       The report listed the directors of the corporation, who were also members of the Diocese.
¶ 11        On April 2, 2009, the Trustees filed their annual report with the State. The report listed
       members of the Diocese as the directors of that corporation. The report reflected an
       amendment to article I, section 3, removing the description of the Diocese “of the Protestant
       Episcopal Church of the United States” from the “Purposes” section of the bylaws. The report
       also reflected a change in article III, section 2, regarding the qualifications of membership. The
       amended language removed any requirement the Trustees be “communicants of the Protestant
       Episcopal Church in the United States.” The amended section provided, in pertinent part, the
       following: “Trustees need not be residents of Illinois, but shall be communicants in good
       standing with their parish or mission church within the Diocese of Quincy.”
¶ 12        On April 4, 2009, the Church declared void the Diocese’s November 2008 decision to
       disaffiliate. According to the Church, the November vote had no effect and did not serve to
       remove the Diocese from the Church. The Church also denounced the Diocese’s amendment
       of article II of the diocesan constitution to eliminate the Diocese’s accession to the Church’s
       rules and governance. The Church then passed its own resolution restoring the original article
       II language. The Church also elected a new bishop of the Episcopal Diocese as well as other
       new leaders.
¶ 13        Thereafter, the Church objected to the control of diocesan assets by the Diocese’s
       members. The Church took the position the new bishop and other newly elected leaders were
       the true leaders of the diocese and thus should be considered the leaders of the diocesan
       corporations, i.e., the Trustees and “the Diocese of Quincy” corporation.
¶ 14        In a January 9, 2009, letter to National City, the Church wrote the following:
                     “We represent the Protestant Episcopal Church of the United States of America,
                also known as the Episcopal Church, and its Presiding Bishop, the Most Rev. Katharine
                Jefferts Schori. The Diocese of Quincy, as well as all parishes, missions, foundations,
                and other institutions related to it, are subordinate entities to the Episcopal Church
                under the Constitution and Canons of the Church. The Episcopal Church has a lengthy
                enforceable interest in ensuring that all property of the Diocese, its parishes, missions,
                foundations, and other related institutions are held and used for the mission of the
                Church and Diocese.
                    We understand that you are the Custodian of the Diocese’s Endowment Funds. This
                letter is to inform you that a disagreement has arisen over the proper ownership of these
                funds. A faction within the Diocese purports to have removed the Diocese from the
                Episcopal Church, and claims to own these funds. The Episcopal Church takes a
                contrary view, which is that the funds continue to be owned by the Diocese which



                                                    -4-
                remains a subordinate part of the Episcopal Church, and must be used solely for the
                mission of the Church and the subordinate Diocese. ***
                    The Episcopal Church shall therefore hold [National City] in your role as
                Custodian of the Diocese’s Endowment Funds accountable for any dispositions made
                by you of such funds at the direction of any of the above listed persons or anyone else
                on their behalf.”
¶ 15       In response, National City froze future distribution of funds pending resolution of the
       matter.
¶ 16       On March 30, 2009, the Diocese filed a complaint for declaratory judgment, requesting a
       declaration of rights regarding the funds held by National City.
¶ 17       On March 3, 2010, the Church and Episcopal Diocese filed an amended counterclaim
       seeking declaratory and injunctive relief against the Diocese’s directors and trustees. The
       Church argued “the former Episcopalians who comprised the former leadership of the
       [Diocese] and now claim to have left the Church to join another denomination lost any right to
       control Episcopal diocesan and parish property when they left the Church.” According to the
       counterclaim, the Diocese was a subordinate part of the Church, whose governance structure
       was hierarchical in nature. As such, it argued the trial court should defer to and enforce the
       Church’s findings those individuals holding offices in the Diocese of Quincy and Trustees
       corporations vacated their offices by leaving the Church. The Church elected new persons,
       whom it considered the true leaders of the diocesan corporations, to fill those vacancies.
       Accordingly, the Church asked the court to declare those individuals the directors of the
       corporations.
¶ 18       On March 9, 2010, the Church filed a motion for summary judgment, arguing documentary
       evidence showed (1) the Diocese did not leave the Church because, by its rules, it could not
       and (2) the individuals elected by the Church should be recognized by the court as the true
       leaders of the diocese and diocesan corporations. On December 16, 2011, the trial court denied
       the Church’s motion.
¶ 19       During the three-week trial that followed, 11 witnesses testified. We will recount only what
       is necessary to resolve the issues raised on appeal.
¶ 20       Dr. Robert Bruce Mullin testified for the Church as an expert regarding its structure and
       history. Mullin opined the Church was hierarchical. When asked the basis for his opinion,
       Mullin responded, “Because it is self-evident from evidence itself, you know, that all you have
       to do is look at the structure of the Episcopal Church and history of the Episcopal Church and it
       is a hierarchical church. No one is going to question the Episcopal Church is hierarchical
       before 2008.” Mullin then testified in detail regarding the history of the Church.
¶ 21       However, on cross-examination, Mullin agreed his opinion the Church is hierarchical is
       not expressed in the Church’s constitution. He also agreed neither the Church’s constitution
       nor its canons specifically reference a three-tiered form of governance. Mullin further agreed
       the Church’s constitution and canons do not prevent a diocese from withdrawing from the
       Church. Mullin was unaware of any attempt under Illinois law to remove the members of the
       Trustees from their offices. While Mullin testified the members of the Diocese forfeited their
       offices by leaving the Church, he could not point to the “magic moment” when they did so. He
       also agreed the Church cannot compel a diocese to contribute any money. Instead, the Church
       suggests what should be contributed. Historically, the lack of support from the dioceses has


                                                   -5-
       been a “frequent problem.” Mullin also admitted the Church’s constitution and canons do not
       provide for the discipline of a diocese.
¶ 22       Dr. Jeremy Bonner, a specialist in Church history, testified for the Diocese. According to
       Bonner’s testimony, the Church is “an extremely decentralized association” of state churches
       or dioceses. The Church’s constitution lacks a supremacy clause and a mechanism to enforce
       its canons or legislation against a diocese. According to Bonner, the most striking
       characteristic of the Church is its lack of any supreme judiciary. During his testimony, the
       following colloquy took place:
                    “Q. In your opinion, can a religious organization which lacks a constitutionally
                established executive and judicial function which has no language of supremacy in its
                constitution function as an hierarchical church?
                    A. I do not see how.
                    Q. How can [the Church] then enforce its canons against a member diocese?
                    A. It can’t. It can express its displeasure and can exert moral outrage and attempt to
                persuade its dioceses of the need to change, but recent disputes have shown the
                limitations of that strategy.”
¶ 23       Bonner also testified he was unaware of any canon that purports to give the Church
       authority to assert control over a diocese’s property. He explained while the so-called “Dennis
       Canon” (Title I.7.4) purports to declare a trust in parish property to restrict a parish’s ability to
       dispose of it, that canon does not apply to property owned by a diocese.
¶ 24       Mark Gamage, the deputy chief credit manager and credit manager for National City for
       the past 30 years, testified for the Diocese. He had also served as trustee, treasurer, and
       president of the Trustees since 1988. According to Gamage’s testimony, the Trustees have
       contracted with National City for the past 75 years. Gamage testified the Church had no
       involvement with National City during that time. The Church was also never a party to any
       contracts between National City and the Trustees. Gamage testified the “Discretionary Agency
       Agreement” is the current contract between National City and the Trustees. It was executed in
       1999.
¶ 25       According to Gamage, the Trustees have always operated independently of the Church.
       The Church’s permission was never sought nor required regarding, inter alia, the election or
       removal of any trustees, officers, or finance committee members. In addition, amendments to
       bylaws were made without permission from the Church because it was not required. The
       Church also had no involvement in how the income from the funds was distributed. Gamage
       testified the account statements were always sent to the Diocese and never to the Church.
¶ 26       On cross-examination, Gamage testified the Church “may” have been involved in raising
       money for 3 of the 38 funds. However, no further testimony was elicited regarding how or how
       much of the money in those funds was generated by the Church. Gamage then reasserted the
       Church was not involved in how the money in any of the 38 funds was invested or distributed.
¶ 27       On September 9, 2013, the trial court issued its very detailed 21-page “Findings, Opinion
       and Order.” The court concluded the Church’s authority over the Diocese could not be
       constitutionally determined without an impermissible investigation into church polity. The
       court reasoned the Diocese’s subordinate status was “not clear or readily apparent.” As a
       result, the court found the deference and declaratory relief the Church sought could not be
       legally enforced.

                                                     -6-
¶ 28        Instead, the trial court applied a neutral-principles-of-law analysis and found the Diocese
       “met its burden of proof, in its case in chief, that it has title and ownership of the accounts and
       deed titled in the Trustees.” According to the court, nothing within the four corners of the
       Discretionary Agency Agreement suggested any interest by the Church in the funds held by
       National City. The court stated the Church “is clearly not a party to the agreement and not
       identified as a beneficiary of the agreement” and “no one from [the Church] had written
       authority with respect to the account.” The court noted unrebutted evidence established the
       Church was never involved in any deposits, withdrawals, use, or administration of the account.
       The court also found nothing to suggest an express or implied trust had been created in favor of
       the Church. In sum, the court granted the Diocese’s complaint for declaratory judgment and
       denied the Church’s counterclaim for declaratory relief.
¶ 29        On October 9, 2013, the trial court issued its “Final Order and Judgment,” which reiterated
       its findings.
¶ 30        This timely appeal by defendant-counterplaintiff the Church and counterplaintiff in
       intervention the Episcopal Diocese followed.

¶ 31                                          II. ANALYSIS
¶ 32       On appeal, the Church argues the trial court erred (1) in failing to defer to and enforce the
       Church’s determination the Diocese had no power to withdraw from the Church, (2) in
       concluding it had no authority to enforce the Church’s determination as to the identity of the
       true diocesan leaders, and (3) by failing to enforce commitments between the Church and the
       Diocese regarding diocesan property.

¶ 33                                 A. Motion Taken With the Case
¶ 34       On January 23, 2014, the Church filed a motion to substitute party with this court. In its
       motion, the Church requested “the Diocese of Chicago” be substituted for “the Diocese of
       Quincy of the Episcopal Church” as appellant. According to the motion, the congregations of
       the Episcopal Diocese had merged into the Diocese of Chicago and, as a result, the Episcopal
       Diocese no longer exists. We ordered that motion taken with the case. For the following
       reasons, we deny the Church’s motion.
¶ 35       On October 9, 2013, the Church filed the same motion to substitute party with the trial
       court. On October 10, 2013, the trial court denied that motion. The Church filed its notice of
       appeal on October 15, 2013. While that notice of appeal referenced the court’s October 10,
       2013, order, it addressed only the court’s denial of the Church’s motion to stay enforcement of
       judgment. Illinois Supreme Court Rule 303(b)(2) (eff. June 4, 2008) requires the notice of
       appeal to “specify the judgment or part thereof or other orders appealed from and the relief
       sought from the reviewing court.” A notice of appeal confers jurisdiction on a court of review
       to consider only the judgments specified in the notice of appeal. Burtell v. First Charter
       Service Corp., 76 Ill. 2d 427, 433, 394 N.E.2d 380, 382 (1979). The appellate court does not
       acquire jurisdiction to review other judgments not specified in the notice of appeal. Neiman v.
       Economy Preferred Insurance Co., 357 Ill. App. 3d 786, 790, 829 N.E.2d 907, 911 (2005).
       Here, no claim of error as to the trial court’s ruling on the motion to substitute party was
       included in the notice of appeal. Filing that motion anew with this court is not a substitute for
       including its denial as a claim of error in the notice of appeal. As such, this court is without


                                                    -7-
       jurisdiction to decide the matter. See Long v. Soderquist, 126 Ill. App. 3d 1059, 1062, 467
       N.E.2d 1153, 1155 (1984).

¶ 36                                         B. Standard of Review
¶ 37        The Church argues all issues should be decided using the de novo standard of review
       because none of the testimony presented involved disputed facts. The Diocese, on the other
       hand, advocates for a manifest-weight-of-the-evidence standard. We agree with the Diocese.
¶ 38        The standard of review in a bench trial is whether the trial court’s judgment is against the
       manifest weight of the evidence. Chicago’s Pizza, Inc. v. Chicago’s Pizza Franchise Ltd. USA,
       384 Ill. App. 3d 849, 859, 893 N.E.2d 981, 991 (2008). “A reviewing court will not substitute
       its judgment for that of the trial court in a bench trial unless the judgment is against the
       manifest weight of the evidence.” Chicago’s Pizza, 384 Ill. App. 3d at 859, 893 N.E.2d at 991
       (citing First Baptist Church v. Toll Highway Authority, 301 Ill. App. 3d 533, 542, 703 N.E.2d
       978, 984 (1998)). “ ‘[A] reviewing court should not overturn a trial court’s findings merely
       because it does not agree with the lower court or because it might have reached a different
       conclusion had it been the trier of fact.’ ” Emigrant Mortgage Co. v. Chicago Financial
       Services, Inc., 386 Ill. App. 3d 21, 26, 898 N.E.2d 1069, 1074 (2007) (quoting In re
       Application of the County Treasurer, 131 Ill. 2d 541, 549, 546 N.E.2d 506, 510 (1989)). A
       judgment is against the manifest weight of the evidence only if the opposite conclusion is
       apparent or if it appears to be arbitrary, unreasonable, or not based on the evidence. Green v.
       Papa, 2014 IL App (5th) 130029, ¶ 32, 4 N.E.3d 607.
¶ 39        Contrary to the Church’s position, this is not a “documents only” case. In addition to
       reviewing numerous exhibits, the trial court heard an extensive amount of conflicting
       testimony and argument from the parties and made factual findings therefrom. Although
       determining whether to apply a deference or neutral-principles approach may, on its face,
       appear to be strictly a question of law, the court had to weigh the evidence presented in doing
       so. As the trier of fact, the trial judge was in a superior position to judge the credibility of the
       witnesses and determine the weight to be given to their testimony. Buckner v. Causey, 311 Ill.
       App. 3d 139, 144, 724 N.E.2d 95, 100 (1999). When contradictory testimony that could
       support conflicting conclusions is given at a bench trial, an appellate court will not disturb the
       trial court’s factual findings based on that testimony unless a contrary finding is clearly
       apparent. Buckner, 311 Ill. App. 3d at 144, 724 N.E.2d at 100.

¶ 40                              C. Deference and Neutral Principles
¶ 41       The first amendment to the United States Constitution provides “Congress shall make no
       law respecting an establishment of religion, or prohibiting the free exercise thereof ***.” U.S.
       Const., amend. I. That clause “severely circumscribes the role that civil courts may play in
       resolving church property disputes” (Presbyterian Church in the United States v. Mary
       Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 449 (1969)) and prohibits
       courts from inquiring into ecclesiastical questions. Serbian Eastern Orthodox Diocese for the
       United States of America & Canada v. Milivojevich, 426 U.S. 696, 713 (1976). The Illinois
       Constitution contains a similar protection. See Ill. Const. 1970, art. I, § 3.
¶ 42       In Watson v. Jones, 80 U.S. 679, 727 (1871), the United States Supreme Court held
       “whenever the questions of discipline, or of faith, or ecclesiastical rule, custom, or law have


                                                    -8-
       been decided by the highest of these church judicatories to which the matter has been carried,
       the legal tribunals must accept such decisions as final, and as binding on them, in their
       application to the case before them.” This has become known as the deference approach. A
       court applying the deference approach must defer to church hierarchy in the resolution of any
       ecclesiastical matter. Watson, 80 U.S. at 727; Jones v. Wolf, 443 U.S. 595, 602 (1979) (first
       amendment requires civil courts to defer to the resolution of issues of religious doctrine or
       polity by the highest court of a hierarchical church organization).
¶ 43        Accordingly, Illinois courts have generally refused to adjudicate cases requiring judicial
       interpretation of religious doctrine or church law where the governance structure is clearly
       hierarchical and the local group is clearly subordinate to the larger organization. Stepek v. Doe,
       392 Ill. App. 3d 739, 754, 910 N.E.2d 655, 668 (2009); see, e.g., Williams v. Palmer, 177 Ill.
       App. 3d 799, 805, 532 N.E.2d 1061, 1065 (1988) (appointment of ministers is “undoubtedly an
       ecclesiastical matter to which judicial deference is mandated”). However, where the question
       to be decided is not ecclesiastical, deference to religious authority is not required and the court
       may choose to employ another approach to resolve the dispute. Hines v. Turley, 246 Ill. App.
       3d 405, 418, 615 N.E.2d 1251, 1259 (1993); St. Mark Coptic Orthodox Church v. Tanios, 213
       Ill. App. 3d 700, 713, 572 N.E.2d 283, 291 (1991). Although state courts are not bound to
       follow a particular method of resolving these types of controversies, they are required to avoid
       considering doctrinal matters in doing so. Jones, 443 U.S. at 602.
¶ 44        Illinois courts have adopted the neutral-principles approach, whereby a court may
       objectively examine pertinent church characteristics, constitutions and bylaws, deeds, state
       statutes, and other evidence to resolve the matter as it would a secular dispute. Stepek, 392 Ill.
       App. 3d at 755, 910 N.E.2d at 668 (citing Hines, 246 Ill. App. 3d at 418, 615 N.E.2d at 1259).
       In Jones, the United States Supreme Court approved the neutral-principles methodology as a
       constitutionally permissible way to resolve church property disputes. Jones, 443 U.S. at 604
       (states are constitutionally entitled to adopt a neutral-principles-of-law analysis). As a result, a
       court may decide whether disputed property belongs to the local church or general church by
       reference to “ ‘objective, well-established concepts of trust and property law.’ ” Aglikin v.
       Kovacheff, 163 Ill. App. 3d 426, 432, 516 N.E.2d 704, 708 (1987) (quoting Jones, 443 U.S. at
       603).
¶ 45        This approach may be applied in resolving property disputes, even within a hierarchical
       church organization, so long as the court need not decide a religious matter involving church
       doctrine, polity, or practice. Clay v. Illinois District Council of the Assemblies of God Church,
       275 Ill. App. 3d 971, 976-77, 657 N.E.2d 688, 692 (1995); In re Marriage of Goldman, 196 Ill.
       App. 3d 785, 793-95, 554 N.E.2d 1016, 1022-23 (1990) (courts must apply neutral principles
       of secular law to avoid excessive entanglement with religious doctrine). Simply put, if the
       analysis can be done in secular terms, the court should do so.
¶ 46        In this case, much, if not most, of the 15,000-page record on appeal deals with the Church’s
       structure, history, and polity. Citing this record, the Church argues we should determine it is
       hierarchical, apply a deference approach, and defer to it in (1) affirming the identity of the true
       diocesan leaders, (2) determining the Diocese had no power to withdraw from the Church, and
       (3) enforcing commitments between the Church and the Diocese regarding the disputed
       property. See St. Mark, 213 Ill. App. 3d at 713, 572 N.E.2d at 291 (“where hierarchical
       religious organizations have established their own rules and regulations for internal discipline
       and government and have created tribunals for adjudicating disputes concerning the

                                                    -9-
       government and direction of subordinate bodies, civil courts are required under the first and
       fourteenth amendments to defer to decisions of such tribunals”).
¶ 47       However, the deference approach is unavailable where the determination of a church’s
       hierarchical structure is not easily discernible. See Maryland & Virginia Eldership of the
       Churches of God v. Church of God at Sharpsburg, Inc., 396 U.S. 367, 369-70 (1970)
       (deference approach is permissible only where the governing church body can be determined
       without extensive inquiry into religious policy). Here, the trial court declined to apply a
       deference approach, concluding it could not “constitutionally determine the highest judicatory
       authority or the locus of control regarding the property dispute to which it would be required to
       defer.” The court’s conclusion is not against the manifest weight of the evidence.
¶ 48       A review of the evidence presented in this case, including testimony from Dr. Mullin, the
       Church’s own witness, does not clearly demonstrate the existence of a hierarchical relationship
       between the Diocese and the Church. Indeed, the Church’s authority is not readily
       ascertainable without an impermissible investigation into matters of polity. Moreover, the
       central matter underlying the parties’ dispute is: “who owns the disputed property.”
       Determining whether the Diocese could leave the Church or identifying the leaders of the
       continuing diocese is unnecessary for purposes of answering that question. Again, such
       determinations would necessarily involve an extensive inquiry into church polity. With regard
       to the issue of the disputed property, however, we agree with the trial court it can be resolved
       by applying neutral principles of law.
¶ 49       As stated, courts applying a neutral-principles approach objectively examine, inter alia,
       contracts, bylaws, deeds, and statutes. Stepek, 392 Ill. App. 3d at 755, 910 N.E.2d at 668. We
       understand the Church’s argument to be its identification of the leaders of the continuing
       faction of the Episcopal Diocese disposes of the property-ownership question. That argument
       is predicated on the Church’s determination the Diocese did not have a right to the property
       other than to hold it in trust for the Church and the Episcopal Diocese. However, under the
       neutral-principles-of-law approach, the Church’s determination is not entitled to deference.
¶ 50       The property in question in this case consists of the funds in the National City account and,
       although not emphasized by the Church on appeal, a deed to a piece of real property referred to
       by the Diocese as the “Diocesan House.” The deed has been included in the record on appeal. It
       is undisputed the Church is not a party to the deed. Instead, the deed reflects title to the
       property is held by the Trustees. The language of the deed does not provide for an express trust
       in favor of the Church. The “Discretionary Agency Agreement,” which is the contract between
       the Trustees and National City, is also contained in the record on appeal. Like the deed, it is
       undisputed the Church is not a party to that agreement. A review of the agreement does not
       indicate otherwise. It is also undisputed the Church has never had any involvement with the
       account, i.e., it never made any deposits or withdrawals, never authorized distributions, and
       never exercised any type of control over the account at all. In fact, in its brief on appeal before
       this court, the Church clearly states it “has never asserted that it owns those funds or any of the
       Diocese’s assets, but rather has consistently asserted that they belong in the hands of the
       Episcopalians who are the proper leaders of the Diocese.” This is no small concession.
¶ 51       The Church also fails to cite any relevant legal authority to support the removal and
       substitution of the diocesan corporations’ directors. Instead, it emphasizes the provisions of the
       Religious Corporation Act (805 ILCS 110/0.01 to 51 (West 2012)), which imposes certain
       requirements on the incorporating body with regard to trustee membership. See, e.g., 805 ILCS

                                                   - 10 -
       110/46d (West 2012) (a trustee may be removed from office for, inter alia, abandonment of the
       denomination). However, it is undisputed the diocesan corporations were not organized under
       the Religious Corporation Act. Thus, its requirements have no application here.
¶ 52       Moreover, Dr. Mullin, the Church’s own witness, testified he knew of nothing to prevent a
       diocese from incorporating. Indeed, the Church does not argue the Diocese could not
       incorporate or was required to do so under the Religious Corporation Act. See 805 ILCS
       110/35 (West 2012) (organizations formed for the purpose of religious worship may become
       incorporated under the Religious Corporation Act). In fact, religious organizations in Illinois
       may incorporate under either the Religious Corporation Act or the General Not For Profit
       Corporation Act of 1986 (Not-for-Profit Act) (805 ILCS 105/103.05(a)(8) (West 2012)).
       While the Not-for-Profit Act provides for the removal of corporate directors, the Church did
       not attempt any such removal under that act. See 805 ILCS 105/108.35 (West 2012); People ex
       rel. Muhammad v. Muhammad-Rahmah, 289 Ill. App. 3d 740, 742-43, 682 N.E.2d 336, 338
       (1997). (In fairness, it likely lacked any authority or standing with which to do so as it is not a
       member of either the Trustees or Diocese of Quincy corporations.)
¶ 53       The trial court also found the evidence did not demonstrate the funds were held by National
       City in trust for the Church. The neutral-principles approach can involve examination of
       religious documents such as a church constitution for language of a trust in favor of the central
       church. Jones, 443 U.S. at 604; Maryland & Virginia Eldership of the Churches of God, 396
       U.S. at 368 (Brennan, J., concurring, joined by Douglas and Marshall, JJ.). Under a
       neutral-principles analysis:
                “the outcome of a church property dispute is not foreordained. At any time before the
                dispute erupts, the parties can ensure, if they so desire, that the faction loyal to the
                hierarchical church will retain the church property. They can modify the deeds or the
                corporate charter to include a right of reversion or trust in favor of the general church.
                Alternatively, the constitution of the general church can be made to recite an express
                trust in favor of the denominational church. The burden involved in taking such steps
                will be minimal. And the civil courts will be bound to give effect to the result indicated
                by the parties, provided it is embodied in some legally cognizable form.” Jones, 443
                U.S. at 606.
¶ 54       An examination of the evidence reveals nothing to demonstrate an express trust, an implied
       trust, or any other interest vested in the Church. As stated, neither the deed nor the
       Discretionary Agency Agreement provides for an express trust in favor of the Church. Further,
       our review of the Diocese’s constitution and canons does not suggest diocesan assets were ever
       impliedly held in trust for the Church. After Jones, the Church adopted a trust canon (Title
       I.7.4, referred to by the parties as the Dennis Canon). That canon provides parish property is
       held in trust for the Diocese and Church and restricts a parish’s ability to dispose of its
       property. However, it appears undisputed the Church’s canons do not contain similar language
       with respect to diocesan property being held in favor of the Church. In addition, Bonner
       testified the Dennis Canon does not apply to property owned by a diocese. Our review of the
       record reveals nothing to suggest the opposite conclusion. Accordingly, the trial court’s
       findings in this regard are not against the manifest weight of the evidence.
¶ 55       In sum, the evidence presented demonstrates title to the funds and real property lies with
       the Diocese. Following our review of the record, we cannot say the trial court’s findings were
       arbitrary, unreasonable, or not otherwise based on the evidence. Nor can we say the opposite

                                                   - 11 -
       conclusion is clearly apparent in this case. As a result, the court did not err in finding in favor
       of the Diocese. We commend the trial court for its detailed order, which we found quite helpful
       in reviewing this matter.

¶ 56                                       III. CONCLUSION
¶ 57       For the reasons stated, we affirm the trial court’s judgment and deny the Church’s motion
       to substitute party.

¶ 58      Affirmed; motion denied.




                                                   - 12 -